                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MISSOURI
                                  WESTERN DIVISION

THOMAS W. MCNAMARA, as the Court-                )
Appointed Receiver for SSM Group, LLC;           )
CMG Group, LLC; DJR Group, LLC; BCD              )
Group, LLC; Hydra Financial Limited Fund         )
I; Hydra Financial Limited Fund II; Hydra        )
Financial Limited Fund III; Hydra Financial      )
Limited Fund IV; River Elk Services, LLC;        )
OSL Marketing, Inc., a/k/a OSL Group,            )
Inc.; and related subsidiaries and affiliates,   )   Case No. 4:16-cv-01203-SRB
                                                 )
                       Plaintiff                 )   ORAL ARGUMENT REQUESTED
                                                 )
v.                                               )
                                                 )
KATTEN MUCHIN ROSENMAN LLP                       )
                                                 )
     Defendant                                   )
                                                 )

                     KATTEN MUCHIN ROSENMAN LLP’S
           MOTION TO EXCLUDE EXPERT OPINIONS OF DEEPAK GUPTA

        Pursuant to Federal Rule of Evidence 702, Katten Muchin Rosenman LLP (“Katten”)

moves to exclude certain opinions of Plaintiff’s expert, Deepak Gupta. For the reasons stated in

the accompanying Suggestions in Support, Katten respectfully requests that the court grant its

motion and enter an order excluding Mr. Gupta’s opinion testimony as set forth in the

accompanying Suggestions in Support.

        Pursuant to Local Rule 7.0(g), Katten respectfully requests that the Court hold oral

argument regarding this Motion to Exclude Expert Opinions of Deepak Gupta.




         Case 4:16-cv-01203-SRB Document 139 Filed 05/03/19 Page 1 of 2
Dated: May 3, 2019                          Respectfully submitted,


                                            GERMAN MAY PC

                                            By /s/Phillip G. Greenfield
                                            Charles W. German            MO Bar # 26534
                                            William D. Beil              Mo. Bar #
                                            Phillip G. Greenfield        MO Bar # 37457
                                            Carrie D. Phillips           MO Bar # 69278
                                            1201 Walnut Street, Suite 2000
                                            Kansas City, MO 64106
                                            Tele: (816) 471-7700
                                            Fax: (816) 471-2221
                                            Email: charleyg@germanmay.com
                                            Email: philg@germanmay.com
                                            Email: carriep@germanmay.com

                                            Attorneys for Defendant Katten Muchin Rosenman
                                            LLP




                               CERTIFICATE OF SERVICE

        I hereby certify that on May 3, 2019, I electronically filed the foregoing document with
the Clerk of the Court using the CM/ECF system, which will send a notice of electronic filing to
all counsel of record.


                                            _/s/Phillip G. Greenfield______________________
                                            Attorney for Defendant




                                    2
        Case 4:16-cv-01203-SRB Document 139 Filed 05/03/19 Page 2 of 2
